DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 10/26/2018.
	Claims 1-23 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 8-9 and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Felder et al. (US 2017/0049517) hereinafter (“Felder”).  
 With regard to claim 1, Felder discloses a method (as seen in fig.8) for adjusting the operation of a surgical dissecting instrument using machine learning in a surgical suite, wherein said method comprises: gathering data during surgical procedures (Abstract), wherein the surgical procedures include the use of a surgical dissecting instrument comprising jaws (as seen in fig 9) configured to be mechanically advanced through an opening stroke to displace tissue and apply electrical energy to the tissue (electrocautery hooks Par 0048); analyzing (Par 0006) the gathered data to determine an appropriate operational adjustment (Par 0096) of the surgical dissecting instrument; and adjusting (configured to modify 642 the baseline used for the surgical procedure; modification 626 can include adjusting any of the types of information included in the baseline, e.g., a recommended initial position of each of a plurality of trocars Par 0120) the operation of the surgical dissecting instrument to improve the operation of the surgical dissecting instrument.  
With regard to claim 2, Felder discloses a method, wherein gathering data comprises storing data in a surgical hub (Memory 616). 
 With regard to claim 8, Felder discloses a method (as seen in fig.8), wherein gathering data comprises accessing existing information based on previous operations (The processor is configured to receive movement data indicative of movement of the arms during performance of the surgical procedure on the patient, modify the model profile based on the received movement data, and store the modified model profile in the memory Par 0006). 
With regard to claim 9, Felder discloses a method (as seen in fig.8) for adjusting control parameters of a surgical dissecting instrument using a surgical hub (Memory data), wherein said method comprises: gathering data  (Par 0042) during surgical procedures, wherein each surgical procedure includes the use of a surgical dissecting instrument (as seen in fig.9) comprising jaws configured to be advanced through an opening stroke to move tissue and apply electrical energy (electrocautery Par 0048) to the tissue; evaluating (surgical procedure evaluate the effectiveness and/or efficiency of the performed surgical procedure by learning if the recommended initial position of the arms is different from an actual initial position of the arms in the surgical procedure Par 0042) the gathered data to determine the appropriate operation of the surgical dissecting instrument; operating the surgical dissecting instrument; monitoring (monitor for displaying information to the user Par 0054) the operation of the surgical dissecting instrument; determining if the operation of the surgical dissecting instrument needs to be adjusted based on the evaluated data; and adjusting the operation of the surgical dissecting instrument (Par 0114 Par 0118).  
With regard to claim 10, Felder discloses a method (as seen in fig.8), wherein gathering data comprises storing data in a surgical hub system (Memory storage 616).  
With regard to claim 16, Felder discloses a method (as seen in fig.8), wherein gathering data comprises accessing existing information based on previous operations (The processor is configured to receive movement data indicative of movement of the arms during performance of the surgical procedure on the patient, modify the model profile based on the received movement data, and store the modified model profile in the memory Par 0006). 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Felder et al. (US 2017/0049517) hereinafter (“Felder”) in view of TAYLOR (US 20140148803). 
With regard to claim 7, Felder discloses a method (as seen in fig.8), except for wherein adjusting the operation of the surgical dissecting instrument comprises adjusting the voltage of the electrical energy applied to the tissue. 
TAYLOR teaches a method wherein the adjustment comprises adjusting the current of the electrical energy applied to the tissue. (Par 0090) for controlling the tissue sealing operation and prevent damage to the tissue.  
In view of TAYLOR teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Felder with the method step of adjusting the current of the electrical energy applied to the tissue in order to control the tissue sealing operation and prevent damage to the tissue, as would be desired by the user.
With regard to claim 11, Felder discloses a method (as seen in fig.8), except for wherein the adjustment comprises adjusting the current of the electrical energy applied to the tissue.  TAYLOR teaches a method wherein the adjustment comprises adjusting the current of the electrical energy applied to the tissue. (Par 0090) for controlling the tissue sealing operation and prevent damage to the tissue.  In view of TAYLOR teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Felder with the method step of adjusting the current of the electrical energy applied to the tissue in order to control the tissue sealing operation and prevent damage to the tissue, as would be desired by the user.
With regard to claim 15, Felder discloses a method (as seen in fig.8), except for wherein adjusting the voltage of the electrical energy applied to the tissue. TAYLOR teaches a method wherein the adjustment comprises adjusting the current of the electrical energy applied to the tissue. (Par 0090) for controlling the tissue sealing operation and prevent damage to the tissue.  
In view of TAYLOR teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Felder with the method step of adjusting the current of the electrical energy applied to the tissue in order to control the tissue sealing operation and prevent damage to the tissue, as would be desired by the user.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/172,248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claims of the instant application to have been obvious variations of the claims of the copending application. The claims of copending application and the claims of the present application are both directed to a method for adjusting the operation of a surgical dissecting instrument including gathering data during surgical procedures; analyzing the gathered data to determine an appropriate operational adjustment of the surgical dissecting instrument; and adjusting the operation of the surgical dissecting instrument to improve the operation of the surgical dissecting instrument. 
While the claims of the present application and the claims of the copending application may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.	
10.	Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/172,328 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claims of the instant application to have been obvious variations of the claims of the copending application. The claims of copending application and the claims of the present application are both directed to a method for adjusting the operation of a surgical dissecting instrument including gathering data during surgical procedures; analyzing the gathered data to determine an appropriate operational adjustment of the surgical dissecting instrument; and adjusting the operation of the surgical dissecting instrument to improve the operation of the surgical dissecting instrument.
 While the claims of the present application and the claims of the copending application may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.
11.	Claims 1-2, 9-10, 12-14,16,19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-12,14,16 and 18-20 of copending Application No. 16/172,248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claims of the instant application to have been obvious variations of the claims of the patents. The claims of copending application and the claims of the present application are both directed to a method for adjusting the operation of a surgical dissecting instrument including gathering data during surgical procedures; analyzing the gathered data to determine an appropriate operational adjustment of the surgical dissecting instrument; and adjusting the operation of the surgical dissecting instrument to improve the operation of the surgical dissecting instrument. While the claims of the present application and the claims of the copending application may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Allowable Subject Matter
12.	The following claims are not rejected under prior art rejection.
Claims 19-23 are allowed over the prior art of record.
Claims 3-6, 12-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
13.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
5/19/2022